Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 08/19/2022, the Examiner acknowledges the following:
Claims 2 – 21 were not amended.
Claim 1 was previously canceled by Applicant.
A Terminal Disclaimer was filed and the previous Double Patent rejection is withdrawn by the Examiner.
Currently, claims 1 – 21 are pending. Claim 1 was previously canceled by Applicant; therefore, claims 2 – 21 are being examined on the merits.

Terminal Disclaimer
3.	A Terminal Disclaimer was filed on 08/19/2022 as to overcome the previous Double Patent rejection of claim 2 – 21 and it was approved on 12/15/2021. Therefore, the previous rejections under non-statutory Double Patent is withdrawn by the Examiner.

Allowable Subject Matter
4.	Claims 2 – 21 (renumbered as 1 – 20) are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,

A method comprising receiving first imagery captured by a smartphone camera (Knudson – US  2013/0260727 A1 – art from the IDS) from a first printed page of a plural-page publication, in which pages in the publication include a page order, and presenting the first imagery on a screen of the smartphone; providing the first imagery to a processor to produce scale invariant feature data therefrom; receiving second imagery, identified through use of said scale invariant feature data, the second imagery also corresponding to said first printed page but being sourced from a source different than the smartphone camera; presenting, on the screen of the smartphone, the second imagery, the second imagery replacing the first imagery on the smartphone screen; receiving user input via a touch screen of the smartphone; querying a data structure to identify third imagery from the plural-page publication that depicts a further printed page of the plural-page publication that is later than the first printed page but is not immediately following the first printed page in the page order; and as a consequence of said user input, presenting the third imagery on the smartphone screen. As for the current application, Knudson teaches some limitations of the invention such as a method for receiving images captured from a scene viewed by a camera in a smartphone, wherein the image(s) are presented on a screen of the smartphone and wherein it receives the user input/interaction via a touch screen and also wherein the smartphone includes social media network communication between users; however, it fails to teach or to suggest  a method of operation or a computing system or a tangible, non-transitory computer-readable storage media  with stores the operation method steps with a computing system comprising one or more processors which perform operations for receiving the image data provided by a camera corresponding to a scene viewed by the camera and one or more tangible, non-transitory, computer readable media for collectively store instructions that when executed by one or more processors of the computing system to perform the method steps as in claim 2 or the computing system of claim 8 and the computer-readable media of claim 16, the operations comprising: receiving one or more annotations being provided based on searching one or more entities using the a search engine, the one or more entities being determined from the scene, each annotation being associated with at list one entity; determining one or more actions based on the one or more annotations for one or more annotations depicted by the at least a portion of the image data; respectively determining, by the one or more processors based at least in part on the one or more annotations for each of the one or more entities, one or more purchase actions for the one or more entities; and displaying, be the one or more processors within the viewfinder, one or more action cards respectively corresponding to the one or more purchase actions. Another prior/related art of record discloses a device which can receive live video of a real-world (Bilbrey – US 2011/0164163 A1 – art from the IDS), physical environment on a touch sensitive surface. One or more objects can be identified in the live video. An information layer can be generated related to the objects. In some implementations, the information layer can include annotations made by a user through the touch sensitive surface. The information layer and live video can be combined in a display of the device. Data can be received from one or more onboard sensors indicating that the device is in motion. The sensor data can be used to synchronize the live video and the information layer as the perspective of video camera view changes due to the motion. The live video and information layer can be shared with other devices over a communication link. Even though, Bilbrey teaches the video and the annotations made by a user; it fails to teach similar limitations as discussed above for Knudson. 
Furthermore, the prior/related art teaches a method for identifying visual media content (Momeyer – US 2012/0033876 A1 – art from the IDS), comprising receiving an image from a camera of a mobile device; recognizing a border of a rectangular display device within the image, wherein the border has a common border thickness; detecting a quadrilateral contained within the image based on recognizing the border; and capturing visual media content contained within the quadrilateral for identifying the visual media content.
In summary, the prior/related art teaches a method for receiving images captured from a scene viewed by a camera in a smartphone, wherein the image(s) are presented on a screen of the smartphone and wherein it receives the user input/interaction via a touch screen and also wherein the smartphone includes social media network communication between users or one or more objects can be identified in the live video wherein the apparatus includes a touch sensitive screen that can include annotations made by a user through the touch sensitive surface or a method for identifying visual media content including image received from a camera of a mobile; however, it fails to teach or to suggest the combination of  limitations as disclosed in the independent claims 2, 8 and 16, as it follows below.

Regarding Claim 2:
	Knudson combined with Bilbrey and Momeyer teach a method for receiving images captured from a scene viewed by a camera in a smartphone, wherein the image(s) are presented on a screen of the smartphone and wherein it receives the user input/interaction via a touch screen and also wherein the smartphone includes social media network communication between users or one or more objects can be identified in the live video wherein the apparatus includes a touch sensitive screen that can include annotations made by a user through the touch sensitive surface or a method for identifying visual media content including image received from a camera of a mobile; however, it fails to teach or to suggest the combination of  limitations as disclosed in the independent claim 2, as indicated by the underlined portions (see below).
	The combination of Knudson, Bilbrey and Momeyer fails to explicitly disclose “A computer-implemented method comprising: receiving, by the one or more processors, image data, the image data being provided from a camera and corresponding to a scene viewed within a viewfinder of the camera, the image data depicting a plurality of entities; determining, by the one or more processors, one or more annotations for one or more of the plurality of entities depicted by at least a portion of the image data; respectively determining, by the one or more processors based at least in part on the one or more annotations for each of the one or more entities, one or more purchase actions for the one or more entities; and displaying, by the one or more processors within the viewfinder, one or more action cards respectively corresponding to the one or more purchase actions”. Therefore, as discussed above, claim 2 is allowable over the prior/related art of merit.

Regarding claim 3 – 7: claim 3 – 7 depend directly or indirectly to claim 2 and they require all the limitations of claim 2, which are allowable over the prior art. On the other hand, claims 3 – 7 add new limitations to claim 2, which are not taught by the prior are not taught by the prior art either. Therefore, claims 3 – 7 are allowable under the same rationale as claim 2.

Regarding Claim 8:
	Knudson combined with Bilbrey and Momeyer teach a method for receiving images captured from a scene viewed by a camera in a smartphone, wherein the image(s) are presented on a screen of the smartphone and wherein it receives the user input/interaction via a touch screen and also wherein the smartphone includes social media network communication between users or one or more objects can be identified in the live video wherein the apparatus includes a touch sensitive screen that can include annotations made by a user through the touch sensitive surface or a method for identifying visual media content including image received from a camera of a mobile; however, it fails to teach or to suggest the combination of  limitations as disclosed in the independent claim 8, as indicated by the underlined portions (see below).
The combination of Knudson, Bilbrey and Momeyer fails to explicitly disclose “A computing system comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations comprising: receiving image data, the image data being provided from a camera and corresponding to a scene viewed within a viewfinder of the camera, the image data depicting a plurality of entities; determining one or more annotations for one or more of the plurality of entities depicted by at least a portion of the image data; respectively determining, based at least in part on the one or more annotations for each of the one or more entities, one or more purchase actions for the one or more entities; and displaying one or more action cards respectively corresponding to the one or more purchase actions”. Therefore, as discussed above, claim 8 is allowable over the prior/related art of record.

Regarding claim 9 – 15: claim 9 – 15 depend directly or indirectly to claim 8 and they require all the limitations of claim 8, which are allowable over the prior art. On the other hand, claims 9 – 15 add new limitations to claim 8, which are not taught by the prior are not taught by the prior art either. Therefore, claims 9 – 15 are allowable under the same rationale as claim 8.

Regarding Claim 16:
	Knudson combined with Bilbrey and Momeyer teach a method for receiving images captured from a scene viewed by a camera in a smartphone, wherein the image(s) are presented on a screen of the smartphone and wherein it receives the user input/interaction via a touch screen and also wherein the smartphone includes social media network communication between users or one or more objects can be identified in the live video wherein the apparatus includes a touch sensitive screen that can include annotations made by a user through the touch sensitive surface or a method for identifying visual media content including image received from a camera of a mobile; however, it fails to teach or to suggest the combination of  limitations as disclosed in the independent claim 16, as indicated by the underlined portions (see below).
The combination of Knudson, Bilbrey and Momeyer fails to explicitly disclose “One or more tangible, non-transitory, computer-readable media that collectively store instructions when executed by one or more processors cause the one or more processors to perform operations, the operations comprising: receiving image data, the image data being provided from a camera and corresponding to a scene viewed within a viewfinder of the camera, the image data depicting a plurality of entities; determining one or more annotations for one or more of the plurality of entities depicted by at least a portion of the image data; respectively determining, based at least in part on the one or more annotations for each of the one or more entities, one or more purchase actions for the one or more entities; and displaying one or more action cards respectively corresponding to the one or more purchase actions”. Therefore, as discussed above, claim 16 is allowable over the prior/related art of record.

Regarding claim 17 – 21: claim 17 – 21 depend directly or indirectly to claim 16 and they require all the limitations of claim 16, which are allowable over the prior art. On the other hand, claims 17 – 21 add new limitations to claim 16, which are not taught by the prior are not taught by the prior art either. Therefore, claims 17 – 21 are allowable under the same rationale as claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697                                                                                                                                                                                             




,